Citation Nr: 1241110	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and agoraphobia.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in September 2008, November 2008, and January 2009.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); but see VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury).

VA regulations also provide that in the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

In this case, the Veteran contends that he has hearing loss, an acquired psychiatric disorder, a right eye disability, and a skin disorder to the feet as a result of active service, to include combat service in the Republic of Vietnam.  He reported he had noise exposure in his duties as an artilleryman, that he had experienced mental health problems since his return from Vietnam, that he experienced right eye problems in Vietnam, and that he was treated for foot symptoms in Vietnam which continued after he returned home.  Service records show he served in combat in Vietnam and that in December 1966 he was treated for right eye amblyopia and conjunctivitis.  Private medical records dated in January 1973 show he had a long history of right ear tinnitus and hearing loss.  Records show he underwent a right stapedectomy in March 1973 and a left stapedectomy in August 1993.  The Veteran's spouse, in a December 2008 statement, reported that thirty to forty years earlier he had been suicidal and that his hearing, vision, and skin problems had persisted for many years.  The Board finds the Veteran's reports as to the issues on appeal are consistent with the circumstances of his combat service.

The record shows the Veteran was provided VA examinations in December 2008 which addressed his hearing loss, acquired psychiatric disorder, and right eye disorder claims.  The Board notes, however, that additional pertinent private medical records were received after the audiology examination, that the PTSD examination report provided a diagnosis of dysthymic disorder without opinion as to etiology and without consideration of his reported history of suicidal gestures, and that the vision examination did not address service treatment reports showing treatment for right amblyopia and conjunctivitis.  The Veteran was not provided a VA examination for an opinion as to his skin disorder of the feet claim.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.

2.  The Veteran's claims file should be reviewed by a VA audiologist for an opinion for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present hearing loss as a result of active service.  The examiner should be notified that the Veteran's reports of noise exposure are verified and that private medical records dated in January 1973 noted a long history of right ear tinnitus and hearing loss.  All indicated examinations, tests, and studies are to be performed.  

Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.
If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran's claims file should be reviewed by an appropriate VA examiner for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present acquired psychiatric disorder as a result of active service.  The examiner should be notified that the Veteran's reports are verified and that the Veteran and his spouse have described mental health problems he experienced since his return from service in Vietnam.  All indicated examinations, tests, and studies are to be performed.  

Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran's claims file should be reviewed by an appropriate VA medical (eye disorders) specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present right eye disability as a result of active service.  The examiner should be notified that records show he was treated for right amblyopia and conjunctivitis in December 1966.  All indicated examinations, tests, and studies are to be performed.  

Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The Veteran should be scheduled for an appropriate VA skin disorders examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present skin disorder of the feet as a result of active service.  The examiner should be notified that the Veteran's reports as to having received treatment in service are verified.  A history should be solicited from the Veteran as to any treatment or manifest symptomatology since active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


